Exhibit 10.38
exhibit1038walshlette_image1.gif [exhibit1038walshlette_image1.gif]






STRICTLY PERSONAL AND CONFIDENTIAL
January 13, 2019
David Walsh
Via email


Re: Agreement concerning your separation


Dear David,


This letter (“Letter Agreement”) confirms that your employment with Ribbon
Communications Operating Company, Inc. will terminate as of the close of
business on February 1, 2019 (the “Termination Date”), in accordance with
Section 10(a) of that certain Employment Agreement by and between you, GENBAND
Management Services Corp., GENBAND Holdings Company, GENBAND US LLC and GENBAND
Inc., dated August 12, 2013, as amended on October 23, 2017 (hereinafter, the
“Employment Agreement”), and sets forth certain agreements that have been
reached between you and the Company (as hereinafter defined) in connection
therewith.


For purposes of this Letter Agreement, the “Company” or “Ribbon” means Ribbon
Communications Operating Company, Inc. and its parents and affiliates and their
respective successors, predecessors, and assigns. Except as expressly stated all
capitalized terms used herein have the meaning set out in the Employment
Agreement.


Subject to your continued services in accordance with this Letter Agreement
through the Termination Date, your employment will be terminated by the Company
without Cause effective on the Termination Date and you will be entitled to: (i)
a severance payment equal to USD$1,250,000, less applicable deductions, pursuant
to Section 11(a)(i)(B) of the Employment Agreement, such being payable in twelve
(12) monthly installments in accordance with Section 11(a)(i)(B) of the
Employment Agreement, subject to any delay required by the proviso to Section
11(a)(i); (ii) continued group health plan coverage under COBRA in accordance
with Section 11(a)(ii) of the Employment Agreement (provided that,
notwithstanding the Employment Agreement, the Continuation Period will be up to
18 months); (iii) USD$350,000, less applicable deductions, in lieu of any 2018
bonus to which you may have been entitled under the 2018 Bonus Program under the
Senior Management Cash Incentive Plan had you remained a full-time employee
following the Termination Date, payable within 60 days following the Termination
Date; and (iv) full vesting of all of your unvested restricted shares and/or
restricted stock units on the Termination Date. Your receipt of the payments and
benefits described in Section 11(a) of the Employment Agreement (as modified by
subsection (ii) above) and the payment and vesting described in subsection (iii)
and (iv) above are contingent on compliance with Section 11(b) of the Employment
Agreement, and your execution and delivery of a release of claims in favor of
the Company (the “Release Agreement”) (and the lapse of any revocation period
related thereto) prior to the 60th day following the Termination Date and you
will provided with a copy of the Release Agreement on the Termination Date. To
the extent you do not comply with Section 11(b) of the Employment Agreement or
fail to timely execute and deliver the Release Agreement (or revoke the Release
Agreement), you will not be entitled to any of the foregoing payments and
benefits (and any







--------------------------------------------------------------------------------

exhibit1038walshlette_image1.gif [exhibit1038walshlette_image1.gif]


restricted shares and restricted stock units referenced in subsection (iv) (and
any shares received upon settlement of such restricted stock units and any
proceeds received upon sale of any such shares) shall be forfeited to the
Company).


Following the Termination Date, you agree to cooperate fully with the Company,
including any attorney or other consultant retained by Ribbon, in connection
with any pending or future mediation, litigation, arbitration, business, or
investigatory matter. Such cooperation related to any pending or future
mediation, litigation, arbitration, business, or investigatory matter may
include you being available for interview by Ribbon, or any attorney or other
consultant retained by Ribbon, and providing the Company with relevant documents
in your possession or under your control. Ribbon agrees to provide you with
reasonable notice of the need for assistance when feasible. The Company also
agrees to schedule such assistance in such a manner as not to unreasonably
interfere with any alternative employment you obtain when possible.


You acknowledge and agree that the terms, conditions and restrictive covenants
set out in Sections 13 (Confidentiality), 14 (Non-Competition and
Non-Solicitation), 15 (Inventions), 17 (Remedies) and 18 (Non-Disparagement) of
the Employment Agreement will remain in full force and effect following the
Termination Date. You also understand and agree that you remain subject to all
applicable Company policies between the date hereof and the Termination Date
including, without limitation, the Company’s Code of Conduct. You acknowledge
and agree that, except as set forth in this Letter Agreement and Section
11(a)(i)(A) of the Employment Agreement, you have no rights to severance or
other similar payments or benefits in connection with the termination of your
employment.


Please execute this Letter Agreement in the space provided below by January 13,
2019 to evidence your agreement with its terms.


Feel free to contact Petrena Ferguson or me if you have any questions.


[Signature page follows]









































--------------------------------------------------------------------------------

exhibit1038walshlette_image1.gif [exhibit1038walshlette_image1.gif]


Very truly yours,


/s/ Fritz Hobbs


By:                        
Fritz Hobbs
President and CEO










ACKNOWLEDGED AND AGREED:






/s/ David Walsh                
David Walsh








    





